

Exhibit 10.03


Summary of Outside Directors’ Compensation


Our non-employee directors are entitled to receive the following compensation,
with changes effective immediately following the company’s 2012 annual meeting
of shareholders:


 
·
an annual retainer of $42,000 per director for service on our Board;



 
·
a fee for attendance at Board meetings of $2,000 per meeting;



 
·
a fee for attendance at Board Committee meetings of $1,700 per meeting;



 
·
an annual retainer of $15,000 for the Chairman of the Audit Committee, an annual
retainer of $8,750 for the Chairman of the Compensation Committee and an annual
retainer of $7,500 for the Chairman of the Nominating and Corporate Governance
Committee; and



 
·
upon each director's election or re-election to our Board at the annual
shareholders meeting, a restricted stock award per director consisting of such
number of shares having an aggregate fair market value of $115,000 on the date
of grant; 50% of these shares vest on the first anniversary of the date of grant
and 50% vest on the second anniversary of the date of grant.



Directors’ cash compensation is paid quarterly in arrears.  The cash
compensation of directors who serve less than a full quarter is pro-rated for
the number of days actually served.  Directors who are appointed between annual
shareholders meetings receive a pro-rated equity award upon appointment to our
Board.  In addition, we reimburse our non-employee directors for reasonable
out-of-pocket expenses incurred in connection with attending in-person board or
committee meetings and for fees incurred in attending continuing education
courses for directors that are approved in advance by the company.


The standing committees of the Board of Directors currently are the Audit,
Compensation, and Nominating and Corporate Governance Committees.
 
 
 

--------------------------------------------------------------------------------

 
 